Citation Nr: 0906331	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to bipolar disorder.  

2.  Entitlement to service connection for bipolar disorder.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1981.  He also served in the United States Army Reserves on 
periods of active duty for training (ACDUTRA) from June 20, 
1981 to July 4, 1981; May 29, 1982 to June 12, 1982; and from 
November 21, 1982 to November 24, 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for headaches, bipolar 
disorder, and a sleep disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

The Veteran contends that service connection is warranted for 
his headaches, bipolar disorder, and sleep disorder.  In a 
February 2006 personal statement, the Veteran stated that his 
headaches and bipolar disorder began during his military 
service, and he was treated in 1981 on numerous occasions for 
his headaches.  He added that while his service treatment 
records may show no treatment for a sleep disorder during 
service, a VA examination is warranted to provide a 
definitive diagnosis.  

The record indicates that the Veteran served on active duty 
from October 1980 to April 1981; however, there are no 
service treatment records in the claims file during that time 
period.  Although an attempt to obtain those reports was 
made, the record shows that the service department responded 
that they were unable to identify a record based on 
information furnished.  No follow-up was accomplished 
thereafter.  The Board finds that additional action is 
needed, and if available, the Veteran's complete service 
treatment records must be obtained and associated with the 
claims file.  

Turning to the substantive merits of the case, in December 
1982, the Veteran was hospitalized due to "bizarre 
behavior" while on reserve duty.  The December 1982 hospital 
evaluation report states the Veteran suffered from 
psychiatric problems before late November 1982.  It was 
specifically noted that during that time, the Veteran was 
boarding an airliner for military duty and arrived late.  He 
was noted as being belligerent and resisted donning a 
uniform.  He was confined for several days and returned back 
to his home with symptoms of decreased sleep, psychomotor 
agitation, grandiosity, irritability, and pressured speech.  
He was transported to the psychiatric emergency room on 
November 27, 1982, and diagnosed with a "manic phase."  
During the December 1982 hospital visit, the Veteran was 
diagnosed with bipolar affective disorder, manic phase.  

Thereafter, in April 1983, the Veteran underwent psychiatric 
evaluation requested by the Texas Army National Guard (ARNG).  
In the April 1983 examination report for retention in the 
ARNG, diagnoses of major affective disorder, bipolar, 
depressed, in partial remission with treatment, and 
musculoskeletal headaches secondary to his psychiatric 
condition were reported.  Additionally, on his April 1983 
report or medical history, the Veteran indicated that he had 
frequent or severe headaches, frequent trouble sleeping, and 
nervous trouble of any sort.  

Post service treatment records reflect continuing complaints 
and treatment for the Veteran's psychiatric disability.  More 
recently, private medical records from January and February 
2002 reflect diagnoses of psychosis, provisional major 
depression, severe with psychoses; provisional schizophrenia 
disorganized versus paranoid; substance deduced psychosis; 
and polysubstance dependency.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the Veteran meets the criteria for obtaining a 
medical examination to clarify both the nature and etiology 
of his claimed disabilities.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2008).  There remains some question as to 
whether the Veteran's claimed headaches, bipolar disorder, 
and sleep disorder are separate and distinct disabilities, 
and if so, whether they were incurred in or aggravated by his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, further development of the evidence 
will be undertaken prior to our final adjudication of the 
Veteran's claims for service connection.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 
(2008) must be fully met.  

2.  Contact the Veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him for his 
headaches, bipolar disorder, and sleep 
disorder.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

3.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to obtain the 
Veteran's service treatment records 
during his active military service.  All 
records/responses received should be 
associated with the claims file.  

4.  Afford the Veteran a VA examination 
to determine whether there is a causal 
nexus between his claimed disabilities 
(headaches, bipolar disorder, sleep 
disorder), and his military service.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  

a.  Specifically, the examiner must 
determine whether the Veteran has a 
bipolar disorder, and if so, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (a 50 
percent probability or more) that the 
Veteran's current disability is related 
to his active military service or to 
other causes to include substance abuse.  
If there is no disability present, the 
examiner should state so.  The rationale 
for any conclusion reached should be 
provided.  

b.  The examiner must also identify any 
current disability related to the 
Veteran's headaches and sleep impairment.  
For any disability that is separate and 
distinct from the Veteran's bipolar 
disorder, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that any headaches or sleep 
disability present is related to his 
active military service or to other 
causes to include substance abuse.  
Additionally, for any separate and 
distinct disability present, the examiner 
should also opine whether any current 
headache or sleep disability is 
aggravated by the Veteran's bipolar 
disorder.  If so, the examiner should 
indicate the degree of disability.  Any 
and all opinions expressed must be 
accompanied by a complete rationale.  

5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellant 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


